Case 4:19-cv-05048 Document 17 Filed on 02/03/21 in TXSD Page 1 of 1

 

UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF TEXAS

 

Marcellaus Hurts,
Petitioner,

V.

Civil Action H-19-5048

Bobby Lumpkin,

Director, Texas Department of

Criminal Justice, Correctional

Institutions Division,
Respondent.

Cn WO 6M ON 602 6) 6) 11

Order of Adoption

On January 7, 2021, Magistrate Judge Peter Bray
recommended that the court deny Hurts’s petition for writ of habeas
corpus. (15) Hurts filed objections. (16) The court denies Hurts’s
objections and adopts the report and recommendation as its
memorandum and opinion. The court will issue a separate final
judgment. |

Signed on February 3 , 2021, at Houston, Texas.

ni. —

Lynn N. Hughes
United States District Judge
